             Case 2:19-cv-02074-TSZ Document 36 Filed 10/15/20 Page 1 of 1




 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6

 7        ROBERT COOPER ENGST, et al.,

 8                              Plaintiffs,

              v.                                        C19-2074 TSZ
 9

          USAA CASUALTY INSURANCE                       MINUTE ORDER
10
          COMPANY,
11
                                Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)     The stipulated motion, docket no. 35, brought by attorneys Isaac Ruiz,
   William Smart, and McKean Evans for leave to withdraw as counsel of record for
15 Plaintiffs, and for the substitution of attorney Thomas Lether and The Lether Law Group,
   is GRANTED. Isaac Ruiz, William Smart, McKean Evans, and Ruiz & Smart Plaintiff
16 Litigation PLLC are granted leave to withdraw, effective immediately; and

17       (2)     The Clerk is directed to correct the docket to reflect that Thomas Lether and
   The Lether Law Group are substituted as counsel of record for Plaintiffs and to send a
18 copy of this Minute Order to all counsel of record.
           Dated this 15th day of October, 2020.
19

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
